DETAILED ACTION
Applicant’s amendment filed December 8, 2020 is acknowledged.
Claims 1, 13, 25, and 37 have been amended.
Claims 2, 14, 26, and 38 have been cancelled.
Claims 1, 3-13, 15-25, 27-37, and 39-48 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims
In claim 6, the claim has been amended as follows:
The method of claim [[2]] 1, wherein: a primary component carrier is excluded from the list of to-be-released component carriers.

In claim 7, the claim has been amended as follows:
The method of claim [[2]] 1, wherein: a component carrier with a connection status as active is excluded from the list of to-be-released component carriers.

In claim 18, the claim has been amended as follows:
13, wherein: a primary component carrier is excluded from the list of to-be-released component carriers.

In claim 19, the claim has been amended as follows:
The apparatus of claim [[14]] 13, wherein: a component carrier with a connection status as active is excluded from the list of to-be-released component carriers.

In claim 30, the claim has been amended as follows:
The apparatus of claim [[26]] 25, wherein: a primary component carrier is excluded from the list of to-be-released component carriers.

In claim 31, the claim has been amended as follows:
The apparatus of claim [[26]] 25, wherein: a component carrier with a connection status as active is excluded from the list of to-be-released component carriers.

In claim 42, the claim has been amended as follows:
The non-transitory computer readable medium of claim [[38]] 37, wherein: a primary component carrier is excluded from the list of to-be-released component carriers.

In claim 43, the claim has been amended as follows:
37, wherein: a component carrier with a connection status as active is excluded from the list of to-be-released component carriers.

Allowable Subject Matter
Claims 1, 3-13, 15-25, 27-37, and 39-48 remain allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claim 1 is the inclusion of the allowable subject matter as indicated in the Office Action dated October 9, 2020.  The same reasoning applies to claims 13, 25, and 37.  Accordingly, claims 1, 3-13, 15-25, 27-37, and 39-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building

Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Suk Jin Kang/
Examiner, Art Unit 2477
January 26, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477